                        IN THE UNITED STA ES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEA THIA DUVALL, individually and
as administratrix of the estate of Christopher:
Sowell, et al.,
                       Plaintiffs,

        v.                                             CIVIL ACTION NO. 18-3278

ADRIAN HUSTLER, et al.,
              Defendants.


                                  MEMORANDUM OPINION

Rufe, J.                                                                              arch 19, 2020

        This tragic case concerns the fatal shooting of Christopher Sowell by nine Philadelphia

police officers. Sowell, a thirty-two-year-old man with a history of mental health issues, was

sought by police after he attacked his two minor children and a minor relative. The officers

found him on the front steps of a friend ' s nearby home . Sowell's behavior there, the officers

have testified, led them to believe that he posed an imminent threat to their safety. The officers

opened fire. Collectively, they fired 109 rounds at Sowell. Twenty-five bullets struck Sowell,

killing him.

       His mother, Aleathia Duvall, and the mother of his children, Hyshonda Hinton, sued the

nine officers and the City of Philadelphia. Duvall, the administratrix of Sowell' s estate, brings

this action on his behalf directly and pursuant to the Pennsylvania Survival Act, as well as on her

own behalf through the Pennsylvania Wrongful Death Act. 1 Hinton brings a wrongful death

action as parent-guardian of Sowell's minor children.2
                Plaintiffs assert a claim of excessive force under 42 U.S.C. § 1983 against all
                    3
     defendants. They also assert claims of assault and battery under Pennsylvania state law and
                        4
     under§ 1983. They assert a state-law claim of intentional infliction of emotional distress against
                        5
     all defendants. Finally, they assert a Monell claim against Defendant City of Philadelphia for

     failure to train, supervise, and discipline its officers. 6

           I.       LEGAL STANDARD


                Under Federal Rule of Civil Procedure 56, summary judgment is appropriate when "the

     movant shows that there is no genuine dispute as to any material fact and the movant is entitled

     to judgment as a matter of law." "Facts that could affect the outcome are 'material facts,' and a

    dispute about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury

    to return a verdict for the non-moving party." 7

                In evaluating a summary judgment motion, a court "must view the facts in the light most

    favorable to the non-moving party" and make every reasonable inference in that party's favor. 8

    Further, a court may not weigh the evidence or make credibility determinations. 9 Nevertheless,

 the party opposing summary judgment must support each essential element of the opposition

with concrete evidence in the record. 10 "If the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted." 11 Therefore, if, after making all


3
      11 33-37.
     Id.
4
  Id. 11 38- 58.
5
  Id. 11 59- 63.
6
     Id. 1164-77.
7
     Lamont v. New Jersey, 63 7 F.3d 177, 181 (3d Cir. 201 I).
8
     Hugh v. Butler Cty. Family YMCA, 418 F.3d 265,267 (3d Cir. 2005).
9
     Boyle v. Cty. of Allegheny, 139 F.3d 386,393 (3d Cir. 1998).
1
 °Celotex Corp. v. Catrett, 477 U.S. 317, 322- 23 ( 1986).
11
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986) (internal citations omitted).


                                                             2
reasonable inferences in favor of the non-moving party, the court determines that there is no

genuine dispute as to any material fact, summary judgment is appropriate. 12

       II.       BACKGROUND

                 A. The Hazel Avenue Attack

             Christopher Sowell lived with his partner, Hyshonda Hinton, and their two minor

children. 13 He was a "fun dad" who took his children shopping and bike-riding and to

amusement parks. 14 He had a history of substance abuse and depression. 15 About a year before

he was killed, he had completed inpatient treatment for both conditions. 16

             On September 28, 2016, Sowell apparently experienced a mental health- or drug-related

episode during which he attacked his two minor children and a minor relative at his house on

Hazel Avenue. 17 He choked one of them to the point of unconsciousness and injured the other

two with a knife. 18 The children called police. 19 A report went out over police radio of a "person

with a gun. Report of someone shot on the highway. " 20 Philadelphia police officers arrived at the

Hazel Avenue house just after Sowell left. 21 The officers found two children "covered in blood"




12
     Wisniewski v. Johns- Manville Corp., 8 I 2 F.2d 81 , 83 (3d Cir. 1987).
13
     A. Dep. [Doc. No . 31-1], Mar. 6, 20 I 9, at 9-10, 12 ; Pis.' Mem. Opp. Summ . J. [Doc. No. 25] , Ex . 2.
14C. Dep. [Doc. No. 31-2], Mar. 6, 2019, at 8- 9; A. Dep. [Doc. No . 31-1 ], Mar. 6, 2019, at 10- 12 ; Finney Dep.
[Doc. No . 31-4] , at 11 - 12 .
15
     Pis.' Mem . Opp. Summ . J. [Doc. No . 25] , Ex . 2; A. Finney Dep . [Doc. No . 31-4], at 12.
16
     Pis.' Mem. Opp . Summ . J. [Doc. No . 25] , Ex . 2.
17
  A. Dep. [Doc. No. 31-1], Mar. 6, 20 I 9, at 27. The Court has taken care to keep the identities of those minor
children private for purposes of this Opinion.
18
 A. Dep. (Doc. No. 31-1], Mar. 6, 2019, at 15- 17 ; C. Dep. [Doc. No . 31-2], Mar. 6, 2019, at 18- 20; J. Dep . [Doc.
No . 31-3], May 14, 2019, at 15- 22.
19
     A. Dep. [Doc. No. 31- I] , Mar. 6, 20 I 9, at 19.
20
     Statement of Stipulated Material Facts [Doc. No . 23-1] ~ I.
21
     A. Dep. [Doc. No . 31-1 ], Mar. 6, 2019, at 19.


                                                               3
across the street from the house and called for medical assistance. 22 Meanwhile, inside the house,

officers searched for a photo of Sowell, whom the third child identified as the attacker. 23 She also

told the officers that Sowell "saw demons" or "saw them as demons." 24

             With that information, the officers began to search the neighborhood for Sowell. Another

report of a "possible gun shot wound to the chest" circulated on police radio as they searched. 25

Officer Michael Kane searched Sowell's name in his Mobile Data Terminal and found a second

nearby address associated with him: 731 Cobbs Creek Parkway. 26 He knocked on the door of a

house around the corner from 731 Cobbs Creek to ask the occupants whether Sowell might be at

the Cobbs Creek house. 27 Then Officer Kane proceeded to the Cobbs Creek house.28

                  B. The Cobbs Creek Attack

            While the officers were responding to the Hazel A venue house and beginning their

search, Sowell had indeed gone to the Cobbs Creek house, which was the home of a close family

friend, Antoinette Finney. 29 Sowell rang her doorbell and asked if he could come inside and use

Finney ' s bathroom. 30 She agreed, and he went upstairs to the bathroom for about fifteen to

twenty minutes.31 When he came down, he asked Finney for a snack and some water. 32 Finney




22
     Green Dep [Doc. No. 31-6], Feb. 28, 2019, at 9- 10.
23   A. Dep . [Doc. No . 31-1 ], Mar. 6,2019, at 28- 29.
24
     Olesik Dep. [Doc. No. 31-1 O], Jan. 16, 2019, at 13 .
25
     Statement of Stipulated Material Facts [Doc. No . 23-1]   1 7.
26
     Kane Dep. [Doc. No . 31-8] , Jan . 16, 2019, at 15- 17.
27
     /d. at 16- 17.
28   Id. at 17- 18.
29   Finney Dep. [Doc. No. 31-4], May 14, 2019, at 7- 14.
30   Id. at 14.
31
     id. at 16.
32
     Id. at 18.

                                                               4
went to the kitchen to get it for him. 33 He followed her, grabbed her from behind, and choked

her. 34 Finney passed out and fell to the floor. 35 When she came to, she saw a butcher knife on the

floor and heard her adult daughter, who lives with her and is intellectually disabled, saying to

Sowell, "Why are you doing this to us Chris?"36 Finney got up off the floor, grabbed the phone

on her way back to the living room, and called police. 37 By the time she reached the living room,

Sowell was gone. 38 Finney then heard popping noises and saw flashes from outside. 39 She

"didn ' t hear the police" and believed Sowell was setting off firecrackers .40

                  C. The Sowell Shooting

             Nine Philadelphia police officers arrived at the Cobbs Creek house in quick succession,

where they found Sowell on the front porch. The officers testified that Sowell had his right hand

in his pocket and ignored verbal commands to remove it. They testified that he pulled his hand

out suddenly, drawing a handgun and pointing it at Officer Kane. The officers testified that they

saw a muzzle flash and heard a popping sound characteristic of gunfire. At that point, the officers

testified, they each returned fire, shooting until Sowell fell to the ground. Despite a thorough




33   Id.
34
     Id. at 18- 19.
35
     Id. at 20.
36
   Id. at 6, 20- 21; see id. at 51 - 52. Finney ' s daughter Camille also gave a deposition, but it does not shed much light
on this incident. See generally C. Finney Dep. [Doc. No. 31-5], May 14, 2019 . Both Camille and Antoinette Finney
testified that Sowell punched Camille in the face. Id. at 5; A. Finney Dep. [Doc. No. 31-4], May 14, 2019, at 24.
37
     Finney Dep. [Doc. No . 31-4] , May 14, 20 I 9, at 21.
38   id.
39   Id.
40
     Id. at 21 - 22, 26.

                                                             5
search, however, no gun or other weapon was found on Sowell's person or near his body. 41

Instead, a broken cell phone was found under him. 42

                          1. Officer Kane's Testimony

             Officer Kane testified to the following sequence of events: As he approached the Cobbs

Creek house he heard screaming and thought he saw a man and a woman struggling in the

doorway. 43 On the front steps, Sowell turned to face Officer Kane and "concentrated on [him]."44

To the best of Officer Kane's recollection, Sowell did not close the front door behind him. 45

Sowell ' s hand was in his pocket and Officer Kane ordered him to show his hands. 46 Sowell

suddenly pulled his hand out of his pocket, drawing an object that made Officer Kane believe

that he was "looking straight at a barrel" of a gun. 47 Officer Kane saw a "flash" that was "whitish

blue" and heard a "gunshot."48 He opened fire, shooting ten rounds .49

                          2. Officer Green's Testimony

             Officer Ronald Green testified as follows : After initially responding to the Hazel Avenue

house with his partner, Officer Adrian Hustler, he set out to search the neighborhood for

Sowell. 50 When Officer Green arrived at the Cobbs Creek house, Sowell was coming out onto

the front porch and Officer Kane was out front with a flashlight pointing at Sowell on the front



41
     Statement of Stipulated Material Facts [Doc. No. 23- I] ~ 34.
42
     Id. ~ 33.
43
     Kane Dep. [Doc. No . 31-8], Jan. 16, 2019, at 18, 25 .
44
     id. at 18.
45
     Id. at 25- 26 .
46
     id. at I 8- 19.
47
     id.at19 .
48
     id. at 19, 26.
49
     Id. at 19, 28 .
50
     Green Dep. [Doc. No . 31-6] , Feb. 28, 2019, at 7, I 0- 11.

                                                               6
            51
porch.           Officer Kane was ordering Sowell to take his hands out of his pockets and other officers

were also yelling verbal commands at Sowell. 52 Sowell ignored the commands. 53 Then he took a

step back, "went into a crouch position," and drew "what appeared to be the barrel of a

firearm. " 54 Officer Green "saw a muzzle flash and heard a pop as in a gunshot." 55 Believing that

Officer Kane had been shot, Officer Green fired at Sowell. 56 Officer Green fired "until [Sowell]

was no longer a threat as he went down." 57 Officer Green thought he fired ten rounds at Sowell

in at least two separate "bursts" separated by a few seconds. 58

                           3. Officer Hustler's Testimony

             Officer Adrian Hustler testified that he arrived at the Cobbs Creek house on foot shortly

after Officer Kane.59 He saw Sowell come out onto the porch with his right hand in his pocket. 60

Officer Hustler and Officer Kane both ordered Sowell to take his hands out of his pockets.61

Sowell ignored those commands.62 Sowell "took a little step back and crouched a little bit," a

position Officer Hustler described as a "shooting stance," and took "his right hand out of his

pocket producing a black handgun." 63 He raised his left hand as if to steady the gun. 64 Officer


51
     Id. at 12.
52
     Id. at 12, 14 .
53   Id. at 12.
54
     Id. at 12- 13 .
55
     Id. at 13.
56
     Id. at 13 , 18 .
57   Id.
58
     Id. at 13- 14.
59
     Hustler Dep. [Doc. No . 31-7] , Jan . 31 , 2019, at 11- 12 .
60
     Id. at 12.
61
     Id. at 12.
62
     Id. at 12.
63
     Id. at 12, 19.
64
     Id. at 12, I 9.

                                                                    7
Hustler "heard a gunshot and saw a muzzle flash" that was "a white yellowish color." 65 At that

point, he "opened fire." 66 Officer Hustler fired twelve to fourteen rounds, shooting until Sowell

"went down. " 67

                           4. Officer Britton's Testimony

             Officer Anthony Britton, Jr. , gave the following testimony: Officer Britton followed

Officer Kane to the house around the comer from the Cobbs Creek house, and then to the Cobbs

Creek house.68 Officer Britton saw Sowell come out of the house and onto the porch, where

Officer Kane "started screaming to let me see your hands." 69 Sowell assumed "what [Officer

Britton] would consider a shooting stance." 70 He "abruptly removed his hand" from his pocket

and "pointed what [Officer Britton] believed to be a firearm in the direction of Officer Kane and

fired a shot." 71 Officer Britton "saw a muzzle flash" that was "orange and yellow" and fired at

Sowell. 72 Officer Britton fired twelve rounds at Sowell and stopped firing once "the threat was

gone" because Sowell had gone down. 73

                           5. Officer Olesik's Testimony

             Officer Jeremy Olesik testified as follows: Officer Olesik set out from the Hazel Avenue

house in pursuit of Sowell. 74 He made his way toward the Cobbs Creek house. 75 Officer Olesik


65
     id. atl9.
66
     Id. at 12.
61
     Id. at 12, 20- 21.
68   Britton Dep. [Doc. No. 31-9], Jan. 31 , 2019, at 11 - 14.
69
     Id. at 14.
10
     id. at 17.
71
     id.at17 .
72
     id. at 17- 18.
73
     id. at 2 1- 22 .
74
     Olesik Dep . [Doc. No . 3 1-1 OJ , Jan. 16, 2019, at 21.
15
     Id. at 21 - 23.

                                                                 8
saw Sowell come out of the house with his right hand in his pocket. 76 Sowell ignored commands

to show his hands. 77 He turned his body sideways, took a step back, "quickly removed his hand

from his right pocket, brought it up into a stance," and "removed a black object." 78 He brought

his left hand up to meet his right. 79 Officer Olesik "observed a muzzle flash" and "heard a

pop." 80 Officer Olesik discharged his weapon, firing eighteen rounds, and continued firing until

Sowell hit the ground. 81

                           6. Officer Thompson's Testimony

             Officer Thomas Thompson testified that he was in a car with Officer Walton when they

responded to the radio call. 82 They responded directly to the Cobbs Creek house, pulling up

behind Officer Kane just as he was arriving. 83 Sowell came out of the house and stood facing

Officer Kane. 84 Officer Kane ordered him to take his hands out of his pockets and Sowell

"abruptly" did so, holding "a black object which appeared to be a gun." 85 Officer Thompson

"saw a muzzle flash" and "heard a bang, and that's when [he] started to discharge [his]

weapon." 86 Officer Thompson fired thirteen rounds at Sowell, who was "just standing there for a

good five seconds" before falling to the ground. 87



76
     Id. at 25-26.
77
     Id. at 26.
78   id.
79   id.
80   Id.
81
     id. at 26, 32 .
82
     Thompson Dep. [Doc. No. 31-13], Feb. 28, 2019, at 8.
83
     Id. at 8- 9.
84
     id. at 9, 12
85
     Id. at 9.
86
     Id. at 9; see id. at 14-15.
87
     Id. at 9- 10.


                                                            9
                          7. Officer Walton's Testimony

             Officer Scott Walton testified to the following sequence of events: Officer Walton

responded to the initial radio call by car, but by the time he got near the area, the crime scene

was secured, so he began to survey the area in pursuit of Sowell. 88 He came upon Officer Kane

with his spotlight illuminating the front of the Cobbs Creek house. 89 He saw Sowell come out of

the house and walk down the steps to the landing.90 Officer Kane was instructing Sowell to show

his hands, and Sowell "very quickly" pulled his right hand out of his pocket. 91 Officer Walton

testified that he "saw a black object. And the way he was holding it, I assumed- it resembled a

firearm. " 92 Sowell "assumed the firing position" and Officer Kane shouted "drop your gun, drop

your gun. " 93 Officer Walton "hear[d] a gunshot coming from the area of Mr. Sowell. " 94 He did

not see a muzzle flash coming from Sowell ' s area. 95 Officer Walton shot at Sowell, who "started

to fall back," at which point Officer Walton stopped firing. 96 Officer Walton fired ten rounds at

Sowell. 97

                         8. Officer Edwards's Testimony

             Officer Richard Edwards gave the following testimony: Officer Edwards was on patrol in

a car with his partner, Officer Timothy Moebius, when they responded to the radio call for the



88
     Walton Dep . [Doc. No. 31-12], Feb . 28, 2019, at 7- 8.
89
     Id. at 8.
90
     Id. at 8, 11.
91   Id.
92
     Id. at 11.
93
     Id. at 9.
94   Id.
95
     Id. at 12- 13 .
96
     Id. at 9.
97
     Id. at 10.

                                                               10
Hazel Avenue house.98 As more reports came in, they headed directly to the Cobbs Creek house.

As they arrived at the Cobbs Creek house, Officer Kane' s car was pulling up in the other

direction. 99 Officer Edwards heard "screaming of a female" and told his partner to stop the car. 100

Officer Kane passed them in his car and put his spotlight on. I 0I Officer Edwards saw a

"silhouette" at the Cobbs Creek house . 102 He did not see anyone else in the doorway. I 03 Sowell

came out of the house and down the steps with his hand in his pocket. 104 He "went into a stance"

and was "focused straight on" Officer Kane. 1os Sowell "took his right hand out of his pocket"

holding "what appeared to be a black firearm. " Officer Edwards testified: "We saw a blue-a

muzzle flash that was like white and orange in color and the sound of what appeared to be a

gunshot." I 06 Officer Edwards discharged his weapon; he believed he fired eight rounds at

Soweli. I 07

                           9. Officer Moebius's Testimony

              Officer Timothy Moebius testified as follows: Officer Moebius was on patrol with his

partner, Officer Edwards, when they responded to a call to the Hazel Avenue house. I08 Before

they reached the Hazel Avenue house, they received another call and proceeded directly to the




98
      Edwards Dep. [Doc. No. 31-11], Jan. 16, 2019, at 9.
99
      Id. at IO.
100    Id.
10 1   id.
102
       Id. at IO, 18.
103
       id. at 17 .
104
       id.atll .
105
       id. at 13 .
106    Id.
107    id.
108
       Moeb ius Dep. [Doc. No . 25-14] , Jan. 31, 2019, at 17.


                                                                 11
Cobbs Creek house. 109 When they reached the Cobbs Creek house, Officer Moebius "heard

screaming" and Officer Edwards told him to stop the car. 110 They got out of the car and Officer

Moe bi us saw Sowell standing at the top of the steps with his right hand in his pocket. 111 There

were other officers already on the scene. 112 Officer Moebius testified: "We gave orders for Mr.

Sowell to show us his hand." 113 He did not comply right away; instead, he "abruptly moved his

right hand-removed his right hand from his pocket, bringing up a black firearm, firing a

shot. " 114 Officer Moebius saw a white muzzle flash from Sowell's direction. 115 He fired fourteen

shots at Sowell, shooting until he felt "the threat was no longer a threat." 116

                    D. The Internal Affairs Investigation

              Sergeant Tamika Allen arrived at the Cobbs Creek house as the officers were firing; she

stood back around the corner until the gunfire stopped. 117 Sergeant Allen went to the steps in

front of the house, where Sowell had fallen. She and another officer cuffed Sowell, who was still

moving at that point and "actually sat up." 118 Sergeant Allen and several officers conducted a




109    Id.
11 0
       Id. at 18.
111
       Id. at 18-20.
112
       Id. at 20.
113    Id.
114
       Id. at 21; see id. at 36.
115
       Id. at 28, 35 .
11 6
       Id. at 28-29, 35.
117
   Allen Dep. [Doc. No. 31-14] , Mar. 27, 2019*, at 21 - 22 [*Note: This deposition is dated March 27, 20 I 0, eight
years before this case was filed ; it most likely took place on March 27, 2019.].
11 8
       Id. at 23- 24.

                                                          12
thorough search for a weapon near Sowell, as other offices had "relayed that the male had taken

a shot at them with a weapon, with a gun." 119 No gun was found. 120

             Sergeant Michael Rafferty was the next supervisor to arrive. 121 Once the scene was "more

under control," the two sergeants gathered the nine officers who had discharged their

weapons. 122 The sergeants collected the officers' magazines, which were bagged as evidence by

SWA T. 123 The sergeants spoke with the officers and asked them to describ.e what happened. 124

Sergeant Allen asked each officer where they were positioned and what they saw. 125 Sergeant

Allen testified that these conversations took place in a group; the sergeants did not take each

officer aside individually. By contrast, Sergeant Rafferty testified that the officers were

interviewed separately, not as a group. 126 The "Internal Affairs Shooting Team" arrived and

talked to the officers. 127 One of the shooting team investigators on the scene was Lieutenant

Michael Young, 128 who was the assigned investigator on the Sowell shooting. Sergeant Allen

saw Lieutenant Young talking to the officers and "investigating the events that had occurred." 129




11 9
   Id at 25-26; see Moebius Dep. [Doc. No. 25- 14], Jan. 31, 2019, at 35; Britton Dep. [Doc. No. 25-15], Jan. 31,
20 I 9, at 25- 26; Rafferty Dep. [Doc. No . 25- I 9], Mar. 27, 2019*, at 23 [*Note: This deposition is dated March 27,
20 I 0, eight years before this case was filed; it most likely took place on March 27, 2019.]. They even searched the
roof of the house. Finney Dep . [Doc. No. 31-4], May 14, 2019, at 26- 27.
120
       Statement of Stipulated Material Facts [Doc. No. 23-1] ~ 34.
12 1
       Allen Dep. [Doc. No. 31-14], Mar. 27, 2019*, at 23 .
122
       Id at 26.
123
       Id at 28.
124
       Id at 34- 36.
125
       Id at 36.
126
       Rafferty Dep. [Doc. No. 25-19], Mar. 27, 20 I 9*, at 26.
127
       Allen Dep . [Doc. No . 31-14], Mar. 27, 2019*, at 28 .
128
       Id at 29.
129
       Id at 29- 30.


                                                                13
              Eventually, a van arrived to transport the officers to the Internal Affairs Department for

the next phase of the investigation. 130 Sergeant Rafferty and Sergeant Allen transported the

officers to Internal Affairs. 131 Per Philadelphia Police Department policy, the officers would not

be interviewed about the shooting until after the District Attorney's Office determined whether

to charge them in connection with the shooting. 132 Instead, the two sergeants would report the

information they had collected to Internal Affairs. Sergeant Allen testified that there were

conversations during the drive for the purpose of "getting clarity again" regarding the

"information that [she] had to provide for IAD." 133 Sergeant Rafferty, however, testified that

there were no conversations during the drive. 134 Most of the officers likewise testified that there

were no conversations about what had happened after the shooting or during the drive. 135 In

accordance with Department policy, the officers were not interviewed until the District

Attorney ' s Office declined to file charges. 136




130
       Id. at 28-29.
13 1
       Id. at 42.
132
    Young Dep . [Doc. No . 25-9], Mar. 27, 2019*, at 13-14 [*Note: This deposition is dated March 27, 2010, eight
years before this case was filed; it most likely took place on March 27, 2019.].
133
       Allen Dep. [Doc. No. 31-14], Mar. 27, 2019*, at 42--43.
134
       Rafferty Dep. [Doc. No. 25-19], Mar. 27, 2019*, at 28 .
135
    Green Dep. [Doc. No. 25-6], Feb. 28, 2019, at 23-24; Thompson Dep. [Doc. No. 25-17], Feb. 28, 2019, at 18;
Walton Dep . [Doc. No. 25-5], Feb . 28, 2019, at 15- 16; Hustler Dep. [Doc. No. 25-16], Jan . 31, 2019, at 25, 30;
Britton Dep. [Doc. No. 25-15], Jan. 31, 2019, at 27- 28; Kane Dep . [Doc. No . 25-4], Jan. 16, 2019, at 33; Moebius
Dep . [Doc. No . 25-14], Jan . 31 , 2019, at 31-34. But see Olesik Dep. [Doc. No . 25-3], Jan. 16, 2019, at 42--43 .
136
    Young Dep. [Doc. No. 25-9], Mar. 27, 2019*, at 13-14; see Moebius Dep. [Doc. No . 25-14], Jan. 31, 2019, at
46, 49 (noting that Officer Moebius was interviewed by Lieutenant Young on February 14th, 2017, about four-and-
a-half months after the shooting, and that the interview was not recorded by a stenographer).

                                                            14
                    E. Philadelphia Police Department Practices

                           1. Officer Supervision and Discipline

              In 2004, the Philadelphia Police Department's Integrity and Accountability Office

("IAO") issued a report regarding the use of firearms by Philadelphia police officers. 137 After

studying officer-involved shootings from 1998 to 2003, IAO found a number of problems with,

among other things, the Philadelphia Police Department's investigatory procedures following

officer-involved incidents. 13 8 The report gave particular attention to the Department' s practice of

taking manual dictation during interviews rather than audio- or video-recording them. 139 It

identified major concerns with this practice and noted that the Philadelphia Police Department

was "one of the last major law enforcement agencies in the nation that does not audio-tape or

video-tape the interviews of witnesses and officers." 140 IAO recommended that the Department

"require that all police witnesses submit to audio and/or video taped interviews." 141

              Around a decade later, Philadelphia Police Commissioner Charles Ramsey asked the

Department of Justice to study and make recommendations regarding the Department's use-of-

force practices in light of "an increase in use of force and a fractured relationship with

community stakeholders." 142 That study found that the Department had not implemented IAO's

recommendation; instead, the Department's practice was still to take "typed notes" during

interviews and not to audio- or video-record them. 143 It also found fault with the Department's



137
       IAO Report [Doc. No. 25-7] at 4- 5.
138
       Id. at 5- 7; !AO Report [Doc. No. 25-8] at 39-47.
139
       !AO Report [Doc. No. 25-8] at 45-46.
140
       Id. at 46.
14 1
       Id. at 48.
142
       DOJ Report [Doc. No. 25-12] at vii , I.
143
       Id. at 6.

                                                           15
practice of not interviewing officers involved in use-of-force incidents until after the District

Attorney's Office declined charges, which meant officers were typically not interviewed for at

least three months after the incident occurred. 144 The DOJ report recommended that all witness

interviews be audio- and video-recorded and that all officers be interviewed "as soon as

practical" and always within 72 hours. 145

             Those recommendations still had not been implemented in September 2016 when Sowell

was shot and killed. 146 The officers who shot Sowell were not interviewed until after the District

Attorney declined charges and their interviews were not audio- or video-recorded. 147

                        2. Officer Training

             The 2015 DOJ report also identified problems with the Philadelphia Police Department's

standard practices regarding tasers. 148 It found that the Department issued tasers only to officers

who completed an optional crisis-intervention training program. 149 As a result, "less-lethal tools"

were not available to all officers. The report recommended that the Department should

"decouple" the availability of tasers from the crisis-intervention training and make tasers

"standard-issue weapons" for all officers "assigned to uniformed enforcement units." 150 That

recommendation had not been implemented as of September 2016. 151


144   Id.
145
      Id. at 6- 7.
146
      Young Dep. [Doc. No. 25-9], March 27, 2019*, at 13- 14, 30.
141   Id.
148
    DOJ Report [Doc. No . 25-12] at 4. The DOJ report identified a host of other problems in the Department' s
training and supervision as well , including that officers " do not receive regular, consistent training on the
department's deadly force policy ." Id. Plaintiffs have based their failure-to-train and failure-to-supervise/discipline
claims specifically on the Department's taser training and interviewing practices and have not raised any of the other
broad problems discussed in the DOJ report.
149   Id.
150   Id.
151
    Cuddahy Dep. [Doc. No. 25-1 0], June 26, 2019, at 29, 58--60. Officer Cuddahy testified that decoupling tasers
from crisis-intervention training " ha[d] occmTed," but clarified that tasers were still issued only to officers who

                                                          16
        III.      DISCUSSION


                  A. Excessive Force Claim: Qualified Immunity 152

               When a suit against a law-enforcement officer asserts a constitutional violation, courts

engage in a two-step inquiry at the summary judgment stage. 153 First, courts consider whether,

on the facts in the summary j udgment record when viewed in the light most favorable to the non-

movant, the officers ' conduct violated a constitutional right. 154 Second, if a constitutional

violation did occur, courts ask whether the officers' conduct violated clearly established law. 155

               "Officers who have probable cause to arrest a defendant may use force to effectuate the

arrest, but they cannot use 'excessive force. "' 156 "The elements of ' a claim for excessive force as

an unreasonable seizure under the Fourth Amendment' are: (1) ' that a "seizure" occurred,' and

(2) that the seizure 'was unreasonable . ' " 15 7




underwent crisis-intervention training- the only change implemented was that officers must now undergo both
crisis-intervention training and a separate taser training to be issued a taser, whereas before the taser training was
part of the crisis-intervention program . Id. at 58- 60.
152
   Because the two-part qualified immunity inquiry includes an analysis of whether a constitutional violation
occurred , the Court will consider Defendants' argument that summary judgment is warranted because no
constitutional violation occurred under this rubric.
153
   Saucier v. Katz, 533 U.S. 194, 197 (200 I), rev 'd on other grounds, Pearson v. Callahan , 555 U.S. 223 (2009) .
Courts are no longer required to consider the two steps in this order, Pearson, 555 U.S. at 236, but the Court finds it
appropriate to do so here .
154
    Saucier, 533 U.S . at 20 I ("A court required to rule upon the qualified immunity issue must consider, then, this
threshold question: Taken in the light most favorable to the party asserting the injury, do the facts alleged show the
officer' s conduct violated a constitutional right?").
155
    Id. (" [I]f a violation could be made out on a favorable view of the parties' submissions, the next, sequential step
is to ask whether the right was clearly established ."). " A clearly established right is one that is sufficiently clear that
every reasonable official would have understood that what he is doing violates that right." Mullenix v. Luna, 136 S.
Ct. 305 , 308 (2015) (per curiam) (internal citation and quotation omitted).
156
      Fields v. City of Pittsburgh, 714 F. App'x 137, 141 (3d Cir. 2017) (quoting Estate of Smith v. Marasco , 318 F.3d
497, 515 (3d Cir. 2003)).
157
      Id. (quoting Abraham v. Raso, 183 F.3d 279,288 (3d Cir. 1999).



                                                             17
              In deadly-force cases like this one, wt ere both the constitutional inquiry and the "clearly

established" inquiry turn on reasonableness, it might appear that these two questions merge into

a single analysis. That is, if on the facts it appears that the force used was objectively

unreasonable, it might seem unnecessary to ask separately whether "a reasonable officer,

identically situated, [could] have believed the force employed was lawful[.]" 158 The Supreme

Court has specifically rejected that position, however. Instead, the question whether the law was

clearly established requires its own separate analysis that cannot be fused with the analysis of the

underlying constitutional question. 159

              The question to be asked at the first step is: "Taken in the light most favorable to the

party asserting the injury, do the facts alleged show the officer' s conduct violated a constitutional

right?" 160 The question at the second step is whether "the right' s contours were sufficiently

definite that any reasonable official in the defendant's shoes would have understood that he was

violating it." 16 1 "Courts have discretion to decide the order in which to engage these two prongs.

But under either prong, courts may not resolve genuine disputes of fact in favor of the party

seeking summary judgment." 162

                          1. Constitutional Inquiry

              The officers argue that as a matter of law, no constitutional violation occurred, because

viewing the facts in the light most favorable to Plaintiffs, the use of deadly force against Sowell

was objectively reasonable. The officers' version of events goes like this: On the evening of the




158
       Saucier, 533 U.S. at 210 (Ginsburg, J., concurring).
159
       Id. at 197.
160
       Id. at 20 I.
16 1
       Plumhoff v. Rickard, 572 U.S. 765 , 778- 79 (2014).
162
       Tolan v. Cotton, 572 U.S. 650, 656 (2014).

                                                              18
shooting, the officers were responding to reports over police radio of a "person with a gun" and

"someone shot on the highway" and of a victim with "possible gun shot [sic] wounds." 163 After

responding to the Hazel Street house, Officer Kane arrived at the Cobbs Creek house and saw

Sowell struggling with a woman in the doorway. 164 The other officers arrived in quick

succession. 165 Sowell came out onto the front porch and stood with his hands in his pockets. 166

Sowell ignored the officers' commands and stared threateningly at Officer Kane. 167 Suddenly,

Sowell drew a black object that looked like a gun out of his right pocket, took a step back,

turning his body sideways, and brought the object up into a shooting stance with both hands. 168

Eight of nine officers testify that they saw a muzzle flash and all nine say they heard a gunshot

coming from Sowell's area. 169 The officers opened fire only after seeing and hearing a gunshot

and continued firing only until Sowell went down. 170

            Plaintiffs tell a very different story, pointing primarily to two discrepancies in the

officers' testimony. First, it is undisputed that Sowell had no gun. 171 The officers' testimony that


163
      Statement of Stipulated Material Facts [Doc. No . 23-1] ~ I.
164
      Kane Dep . [Doc. No. 31-8], Jan. 16, 2019, at 17- 18.
165Green Dep. [Doc. No . 31-6], Feb. 28, 2019, at 11-12; Hustler Dep. [Doc. No. 31-7], Jan. 31, 2019, at 11- 12;
Britton Dep. [Doc. No. 31-9], Jan. 31, 2019, at 14; Edwards Dep. [Doc. No. 31-1 l], Jan . 16, 2019, at 10; Walton
Dep. [Doc. No . 3 1-12], Feb. 28, 2019, at 8; Thompson Dep. [Doc. No . 3 1-13 ], Feb. 28, 20 I 9, at 9; Moebius Dep.
[Doc. No. 25-14] , Jan . 31, 2019, at 17.
166   Green Dep. [Doc. No. 31-6], Feb. 28, 2019, at 12; Olesik Dep. [Doc. No . 31-1 O], Jan. 16, 2019, at 25- 26.
167
    Kane Dep. [Doc. No. 31-8], Jan. 16, 2019, at 18; Green Dep. [Doc. No. 31-6], Feb. 28, 2019, at 12; Britton Dep.
[Doc. No. 31-9], Jan. 31, 2019, at 17; Olesik Dep. [Doc. No. 31-1 OJ , Jan . 16, 2019, at 26.
168
  Green Dep. [Doc. No . 31-6], Feb. 28, 2019, at 12- 13 ; Hustler Dep. [Doc. No . 31-7] , Jan. 31, 2019, at 11; Britton
Dep. [Doc. No. 31-9], Jan . 31 , 2019, at 17- 18; Olesik Dep . [Doc. No. 31-1 O], Jan. 16, 2019, at 26.
169
   Green Dep . [Doc. No. 31-6] , Feb. 28, 2019, at 13; Hustler Dep. [Doc. No. 31-7], Jan. 31 , 2019, at 12; Britton
Dep. [Doc. No. 31-9], Jan. 31 , 2019, at 17; Olesik Dep. [Doc. No. 31-1 O], Jan. 16, 2019, at 26; Edwards Dep. [Doc.
No . 31-11], Jan . 16, 2019, at 13 ; Walton Dep. [Doc. No . 31-12], Feb . 28, 2019, at 9; Thompson Dep. [Doc. No . 31-
13], Feb. 28, 2019, at 9; Moebius Dep . [Doc. No . 25-1 4] , Jan . 31 , 2019, at 21; Kane Dep. [Doc. No . 31-8] , Jan . I 6,
2019, at 19, 26.
170
  Green Dep. [Doc. No. 31-6], Feb. 28, 20 I 9, at 13 ; Hustler Dep . [Doc. No. 31-7], Jan . 31, 2019, at 12; Britton
Dep. [Doc. No. 31-9] , Jan . 31 , 2019, at 21 - 22 ; Olesik Dep . [Doc. No. 31-10], Jan . 16, 2019, at 32-33.
171
      Statement of Stipulated Material Facts [Doc. No . 23-1] ~ 34.


                                                              19
they saw and heard Sowell fire a gun, they argue, therefore calls into question the credibility of

the officers' entire account, since this contradiction goes completely unexplained. Second,

Plaintiffs point out that all nine officers and Sergeant Rafferty testified that there were no

conversations during the drive from the scene of the shooting to the Internal Affairs Department.

Sergeant Allen, however, testified that there were conversations about what had happened-

there had to be, since it was the sergeants' job, not the officers', to report what had happened to

IAD. This discrepancy, Plaintiffs argue, calls into question whether the officers have shaded their

testimony to avoid the appearance that they had an opportunity to get their stories straight. 172

            Moreover, Plaintiffs suggest, even if the officers' initial decision to begin shooting at

Sowell were constitutionally reasonable, there is a triable issue of fact as to whether they should

have stopped shooting sooner. 109 total shots were fired, 25 of which hit Sowell. 173 Some of

those hit him in his back, and two hit him in the soles of his feet. 174 Both the total number of

shots and the placement of Sowell' s wounds suggest that the officers continued to fire after any

threat of imminent harm was contained, Plaintiffs argue.

            Claims of excessive force are analyzed under the Fourth Amendment's "objective

reasonableness" standard. 175 "It is unreasonable for an officer to use deadly force against a

suspect unless the officer has good reason ' to believe that the suspect poses a significant threat of

death or serious physical injury to the officer or others."' 176 In determining whether an officer



172
    Antoinette Finney also testified that her neighbor told her that immediately after the shooting, the neighbor heard
one officer say to another, "we effed up." Finney Dep. [Doc. No. 31-4], May 14, 2019, at 66. It is not clear whether
this double hearsay statement could be admissible at trial, so the Court has not considered it for purposes of this
motion .
173
      Statement of Stipulated Material Facts [Doc. No . 23-1] 132.
174
      Autopsy Report [Doc. No . 32- I].
175
      Graham v. Connor, 490 U.S. 386, 388 (1989).
176
      Lamont, 637 F.3d at 183 (quoting Garner, 471 U.S. at 3).

                                                           20
violated this standard, courts recognize that "police officers are often forced to make split-second

judgments-in circumstances that are tense, uncertain, and rapidly evolving-about the amount

of force that is necessary in a particular situation." 177 Reasonableness is therefore judged from

the perspective of the officer at the scene, not with the benefit of hindsight from the "peace of a

judge's chambers." 178 Whether the amount of force used was reasonable may depend on "the

severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the

officers or others, and whether he is actively resisting arrest or attempting to evade arrest by

flight." 179 Other relevant factors include "the duration of the [officer's] action, whether the action

takes place in the context of effecting an arrest, the possibility that the suspect may be armed,

and the number of persons with whom the police officers must contend at one time." 180 "[A]n

officer who uses deadly force in the mistaken belief that a suspect is armed will be forgiven so

long as the mistake is reasonable and the circumstances otherwise justify the use of such

force." 181

            At the same time, in any deadly-force case, the victim is "unable to testify." 182 The Third

Circuit has therefore recognized that on summary judgment in such a case, courts "should be

cautious ... to 'ensure that the officer[ s are] not taking advantage"' of the unavailability of the

witness most likely to contradict their account-"the person shot dead." 183 Courts must therefore




177
      Graham, 490 U.S. at 397.
178
      Id. at 396- 97 (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973)).
179
      Id. at 396.
 °
18
  Couden v. Duffy, 446 F.3d 483 , 497 (3d Cir. 2006) (quoting Sharrar v. Fe/sing, 128 F.3d 810, 822 (3d Cir. 1997),
abrogated on other grounds by Curley v. Klem, 499 F.3d 199 (3d Cir. 2007)).
181
      Lamont, 637 F.3d at 183 .
182
      Id. at 181 - 82 (quoting Abraham v. Raso, 183 F.3d 279, 294 (3d Cir. 1999)).
183
      Id. (quoting Abraham , 183 F.3d at 294).

                                                           21
avoid simply accepting the officers' account, which may be "selfl-]serving." 184 Rather, courts

must "look at the circumstantial evidence that, if believed, would tend to discredit the police

officer[s'] story, and consider whether this evidence could convince a rational fact finder that the

officer[ s] acted unreasonably." 185

                                   a. Reasonableness of Initial Use of Deadly Force

            Applying those standards here, Sowell's actions at the Cobbs Creek house, as described

by the officers, would unquestionably constitute an immediate threat of harm to the officers. The

Court must not, however, simply accept their description at face value. Instead, on summary

j udgment, the Court must compare the officers' account with any circumstantial evidence that

tends to discredit it. Here, it is undisputed that no gun or other weapon was recovered near

Sowell, and all parties appear to agree that he was in fact unarmed. 186 The officers' uniform

testimony that they saw and heard Sowell fire a gun is therefore inexplicable.

            The officers, perhaps recognizing that this raises a triable issue, attempt to argue that it is

irrelevant whether Sowell actually had a gun and fired it. The officers argue their use of deadly

force would have been reasonable had they merely seen him draw an object out of his pocket in a

threatening motion, knowing they were looking for a suspect who might be armed. Therefore,

they argue, their use of deadly force here was a fortiori reasonable because they saw at least that

much and then some-they saw a gun in Sowell' s hand and saw and heard him fire it. 187

            The Court cannot agree. When it is undisputed that a suspect "move[d] as though to draw

a gun," that motion by itself can justify the use of deadly force, since "[ a]n officer is not



184
      id. (quoting Abraham, 183 F.3d at 294).
185
      id. (quoting Abraham, 183 F.3d at 294).
186
      Statement of Stipulated Material Facts [Doc. No. 23 -1] 1133- 34 .
187
      Defs.' Reply Mem. Supp. Summ. J. [Doc. No. 31) at 23 .


                                                            22
constitutionally required to wait until he sets eyes upon [a] weapon before employing deadly

force ." 188 Here, however, the officers ' argument is not merely that they made a reasonable

mistake in assessing that Sowell was armed. Instead, their argument is that they saw Sowell fire a

gun, even as they acknowledge that he had no gun. They offer no explanation of how they could

have seen and heard a gunshot when Sowell was unarmed . In light of that dispute of material

fact, which goes directly to credibility, the Court cannot blindly credit the officers ' statements

that Sowell moved threateningly to pull his hand out of his pocket, drew an object that could be

mistaken for a gun, or pointed it at the officers. After all, a jury can properly discount all of a

witness ' s testimony if it finds some of the witness's statements untrue. 189

            On a motion for summary judgment, the Court is required to view the facts in the light

most favorable to the non-movant. 190 This circumstantial evidence-that is, the absence of a

gun-creates a genuine dispute of material fact as to the credibility of the officers ' entire account

of the shooting. Because courts cannot weigh facts or make credibility determinations on

summary judgment, the Court is required to set aside the sequence of events as described by the

officers. 19 1 Viewed in the light most favorable to Plaintiffs, therefore, the facts show only that the




188
      Th ompson, 257 F.3d at 899; see also Lamont, 637 F.3d at 183- 84.
189
    See Third Circuit Model Civil Jury Instructions § 1.07 ("You are the sole judges of the credibility of the
witnesses .... You may believe everything a witness says or only part of it or none of it.").
190
   Tolan v. Cotton, 572 U.S. 650, 651 (2014) ; Couden v. Duffy, 446 F.3d 483 , 492- 93 (3d Cir. 2006) (reversing
judgment of district court, which failed to consider all facts in the light most favorable to non-movant) ; see also
Harris v. Pittman, 927 F.3d 266, 272- 75 (4th Cir. 2019) (reversing grant of summary j udgment for officer where
district court drew inferences in the officer' s favor).
19 1
     See Rogoz v. City of Hartford, 796 F.3d 236, 246 (2d Cir. 2015) (reversing grant of summary judgment for police
officers in excessive-force case because "summary judgment is proper only when , if all permissible inferences and
credibility questions are resolved in favor of the party against whom judgment is sought, ' there can be but one
reason able conclusion as to the verdict"' (quoting Liberty Lobby, 477 U.S. at 250)); see also id. at 249 ("The
question of Rogoz' s credibility was a matter for the factfinder ; it was not a matter that the court could properly
resolve on a motion for summary judgment.").


                                                          23
officers confronted a man who was believed to have attacked and injured three children earlier

that evening, possibly with a gun, and no more. 192

            Additionally, there is a genuine dispute of material fact as to whether the officers ordered

Sowell to show his hands before shooting at him. The officers' descriptions of the commands

they gave him are inconsistent with each other. Some officers say only one of them gave

commands because that was how they were trained; others said multiple officers gave Sowell

commands. 193 Their descriptions are also inconsistent with the testimony of Antoinette Finney.

The officers testified that they were "screaming" commands at Sowell, 194 but Finney, who was in

the front room of the house, testified that she "didn't hear the police" and assumed the flashes

and sounds from outside were from firecrackers set off by Sowell, not gunfire. 195 A reasonable

jury could conclude from these inconsistencies that the officers did not give Sowell any

commands, but rather opened fire immediately upon seeing him step out of the door.




192
   Viewing the facts in the light most favorable to Plaintiffs, the Court also finds there is a genuine dispute as to
whether any officer saw Sowell struggling with a wom an in the doorway of the Cobbs Creek house. Only Officer
Kane testified to seeing this, even though other officers who arrived simultaneously did not say they saw a struggle,
compare Kane Dep . [Doc. No . 31-8], Jan . 16, 2019, at 17- 18, with Thompson Dep . [Doc. No . 31-13], Feb. 28, 2019,
at 9, and Antoinette Finney testified that she and her daughter- the only two people in the Cobbs Creek house at the
time- were inside in the house during the entire incident, not in the doorway or on the porch where a struggle might
be observed. Finney Dep. [Doc. No . 31-4 ], May 14, 2019, at 18- 21 , 24- 25 .
Th e parties have not addressed in much detail the testimony of several officers that they heard screaming when they
arrived at the Cobbs Creek house . Even if the central credibility dispute did not require the Court to set aside the
officers ' description of the encounter at the Cobbs Creek house, this testimony would not affect the analysis. No
offi cer suggested that they heard screaming during or immediately before the shooting. The operative facts ,
therefore, would remain the same- viewing the facts in the light most favorable to Plaintiffs, the officers shot a man
suspected of a violent offense who might be armed, but who was not fleeing , resisting arrest, or posing an immediate
threat.
193
   Compare Thompson Dep. [Doc. No . 31-13], Feb. 28, 2019, at 11 (testifying that only Officer Kane gave verbal
commands because officers are "trained to only have one person be the contact person" to avoid "confus[ing] the
person you ' re giving commands to"), with Hustler Dep. [Doc. No . 31-7], Jan. 31 , 2019, at 11 - 12 (testifying that
both he and Officer Kane gave Sowell verbal commands), and Edwards Dep . [Doc. No . 31-11], Jan . 16, 2019, at
17- 18 (testifying that Officer Edwards gave Sowell verbal commands to "remove his hands from his pockets").
194
      See, e.g. , Britton Dep . [Doc. No. 31-9], Jan. 31 , 2019, at 14.
195
      Finney Dep . [Doc. No . 31-4] , May 14, 2019, at 21 - 22, 26.

                                                                24
         In an ordinary case, the serious, violent offenses of which Sowell was suspected, as well

as the circulating reports that he might be arme-d with a gun, would weigh heavily in favor of

finding the officers ' use of deadly force to be reasonable . Here, however, while those precursors

are undisputed, the entire encounter between Sowell and the officers is subject to genuine

dispute. Without resolving factual disputes, therefore, the Court cannot assume that Sowell was

warned to show his hands or that he gave any indication of fleeing, of resisting arrest, or of

posing a threat to the officers or others. Under these circumstances as the Court must view them

for summary-judgment purposes, it was not reasonable for the officers to resort immediately to

deadly force, even though Sowell was believed to have committed violent crimes. 196

         A reasonable jury could conclude that because Sowell was unarmed, the officers' account

of the shooting is inaccurate, Sowell did not pose an immediate threat, and the use of deadly

force was unreasonable. Of course, "a jury could also conclude that he did [pose an immediate

threat], but '[c]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge ... on a motion for

summary judgment. "' 197 Taking all facts in the light most favorable to them, Plaintiffs have

shown a violation of Sowell' s constitutional right to be free of unreasonable seizures.




196
   Curley v. Klem , 298 F.3d 271, 273- 74, 280 (3d Cir. 2002) (denying summary judgment to officer in light of
disputes of material fact where officer was pursuing a suspect in the murder of a police officer); see Bennett ex rel.
Estate of Bennett v. Murphy, 120 F. App ' x 914 , 918 (3d Cir. 2005) (" [U]nder Graham and Garner '[l]aw
enforcement officers may not kill suspects who do not pose an immediate threat to their safety or to the safety of
others simply because they are armed ."'); see also Abraham, 183 F.3d at 289 (" Giving due regard to the pressures
faced by the police, was it objectively reasonable for the officer to believe, in light of the totality of the
circumstances [including the severity of the crime at issue], that deadly force was necessary to prevent the suspect's
escape, and that the suspect posed a significant threat of death or serious physical injury to the officer or others?"
(emphasis added)) .
197
   Flythe v. District of Columbia, 791 F.3d 13 , 22 (D.C . Cir. 2015); see also id. (denying summary judgment to
officer where genuine dispute of material fact existed as to whether suspect threatened officer with a knife); see also
Green v. N J. State Police, 246 F. App ' x 158, 161 (3d Cir. 2007).

                                                          25
                                    b. Reasonableness of Continued Use of Deadly Force

             Plaintiffs argue that even if the officers' initial decision to use deadly force was

reasonable, the total amount of force used was not. 198 In this case, nine officers fired 109 rounds

at Sowell. Twelve of the twenty-five bullets that struck Sowell hit him from behind. Another two

of Sowell ' s gunshot wounds were in the soles of his feet. Viewing the facts in the light most

favorable to them, Plaintiffs argue, the officers "improperly continued firing after Sowell ... no

longer posed a threat." 199

             The officers argue that their placement at the scene of the shooting explains the gunshot

wounds to Sowell ' s back. Sowell was standing on the front steps of a house that was located at a

corner, with the landing facing one street and perpendicular to another. The officers testified that

some of them were facing Sowell straight on, while others were positioned around the corner,

such that when he allegedly turned his body sideways, his back was to them. 200 A jury could

certainly agree with that account, but viewing the facts in the light most favorable to Plaintiffs,

the Court cannot assume that the officers' positions fully and reasonably account for the twelve

gunshot wounds to Sowell's back. More importantly, the officers have given no explanation for

the two gunshot wounds to the soles of Sowell' s feet. The placement of those wounds would

allow a jury to conclude that the officers continued firing even after Sowell had fallen to the

ground and was no longer a threat. 201

             Additionally, there is a genuine dispute of material fact as to the timing of the shooting.

Again, the officers' testimony is both internally inconsistent and inconsistent with the testimony


198
       Pis.' Mem . Opp . Summ . J. [Doc. No. 25-1] at 35- 36.
199
       Pis.' Reply Mem . Opp. Summ . J. [Doc. No. 32] at 3.
200
       Defs.' Sur-Reply Mem . Supp. Summ. J. [Doc. No . 35] at 2- 3.
20 1
   Lamont, 637 F.3d at 184- 85 ("Even where an officer is initially justified in using force, he may not continue to
use such force after it has become evident that the threat justifying the force has vanished.").

                                                                26
of Antoinette Finney. Some officers testified that the shooting was continuous and uninterrupted

until Sowell went down, while others testified that there were multiple separate "bursts" of

shooting. 202 A reasonable jury could conclude from that testimony that at least some officers had

an opportunity to reevaluate whether Sowell posed an imminent threat and that resuming

shooting was constitutionally unreasonable. Moreover, while Finney estimated that the shooting

lasted for more than a minute,203 the officers estimated that it lasted "a matter of seconds."204 Of

course, a jury could decide to credit the officers' testimony as more likely to be accurate. On a

summary-judgment posture, however, it is impossible for the Court to conclude that the totality

of the shooting was reasonable as a matter of law. Viewing the facts in the light most favorable

to Plaintiffs, they have also shown that the officers violated Sowell's constitutional rights by

continuing to use deadly force after any imminent threat was neutralized.

                          2. "Clearly Established" Inquiry

            "Qualified immunity attaches when an official ' s conduct 'does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known. "' 205 "For a right to be clearly established, 'there must be sufficient precedent at the time

of action, factually similar to the plaintiffs allegations, to put defendant on notice that his or her

conduct is constitutionally prohibited. "' 206 In analyzing whether the law was clearly established




202
   Compare, e.g., Walton Dep. [Doc. No . 31-12], Feb. 28, 2019, at 10 (testifying that all shots he fired were "in
succession"), with, e.g. , Green Dep. [Doc. No . 31-6], Feb. 28, 2019, at 13- 14 (testifying that he fired at least two
bursts of shots).
203
      Finney Dep. [Doc. No . 31-4], May 14, 2019, at 26.
204
      Olesik Dep. [Doc. No. 31-1 O], Jan. 16, 2019, at 37.
205
      White v. Pauly, 13 7 S. Ct. 548, 551 (20 I 7) (quoting Mullenix , 136 S. Ct. at 308).
206
   Balog.av. Pittston Area Sch. Dist., 927 F.3d 742, 762 (3d Cir. 20 I 9) (quoting Mammaro v. NJ Div. of Child
Prat. & Permanency, 814 F.3d 164, 169 (3d Cir. 2016)).

                                                              27
at the time of the constitutional violation, 207 courts must avoid defining the contours of the right

at a high level of generality. 208 This is especially true in the Fourth Amendment context, where

"it is sometimes difficult for an officer to determine how the relevant legal doctrine, here

excessive force, will apply to the factual situation the officer confronts." 209 General statements of

the law, like those in Graham and Garner, "do not by themselves create clearly established law

outside an ' obvious case. "' 21 0 Although a case exactly on point is not required, excessive force is

a fact-bound doctrine. 211 Police officers are therefore "entitled to qualified immunity unless

existing precedent ' squarely governs ' the specific facts at issue." 212

             This fact-specific approach set out by the Supreme Court is a particularly odd fit for cases

like this one. The Court has advised that " [i]f the law did not put the officer on notice that his

conduct would be clearly unlawful, summary judgment based on qualified immunity is

appropriate. " 2 13 In this case, however, where credibility is an issue and most of the operative

facts are therefore in dispute, it is a futile exercise to attempt to determine whether the officer's

"conduct," which is wholly undefined, violated clearly established law. Critical disputes leave

the fatal encounter with essentially no factual content with which to make the fact-intensive

comparisons that are the crux of the qualified immunity analysis.214 There is a ghost at the center


207
    Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam) (" Because the focus is on whether the officer had
fai r notice th at her conduct was unlawful, reasonableness is judged against the backdrop of the law at the time of the
conduct.").
208
       Kise/a v. Hughes, 138 S. Ct. 1148, 1152 (2018) .
209
       Id. (quoting Mullenix, 136 S. Ct. at 308).
2 10
       White, 137 S. Ct. at 552 (quoting Brosseau, 543 U.S. at 199).
21 1
       Kise/a , 138 S. Ct. at 1152.
2 12
       Id. (quoting Mullenix, 136 S. Ct. at 309).
2 13
       Saucier, 533 U.S. at 202 (emphasis added).
2 14
   See Curly v. Klem, 499 F.3d 199, 208 (3d Cir. 2007) (noting that the Supreme Court' s instruction that qualified
immunity should ordinarily be decided well before trial " is well and good when there are no factual issues in a
case," but that "often the facts are intensely disputed, and our precedent makes clear that such disputes must be
resolved by a jury after a trial"). Ind eed, some Justices have aptly recognized that some, and perhaps all, excessive

                                                            28
 of this case, and there is little use in comparing its hazy outline with the fact patterns of other

officer-involved shootings. Nevertheless, it is crystal clear that the Court is required to conduct

 both steps of the Saucier analysis-in this context, courts may not deny summary judgment

simply because there are genuine disputes of material fact, 215 as Rule 56 would otherwise seem

to require. 2 16

                                     a. Initial Use of Deadly Force

             Even if there were no cases directly on point, the Court would conclude that the

unreasonableness of the officers ' conduct in shooting Sowell-again, on the current record and

viewing the facts in the light most favorable to Plaintiffs-was so obvious that it meets the

standard for clearly established law. There are cases in which, although the applicable

constitutional rule is expressed in general terms, that general rule "appl[ies] with obvious clarity

to the specific conduct in question. " 21 7 As long as "the state of the law" gives "fair warning" of

what is permitted and what is forbidden, "officials can still be on notice that their conduct

violates established law even in novel factual circumstances." 21 8 Indeed, the Third Circuit held,

in a case with some similarities to this one, that the "immediate threat" standard of Graham and

Garner, although general, would have made it clear to reasonable officers that they could not

shoot an "armed distraught man" who was not fleeing and not threatening anyone but himself. 2 19



force cases are simply " not meet" for the two-part qualified immunity inquiry . Saucier, 533 U.S. at 214 (Ginsburg,
J. , concurring, joined by Stevens & Breyer, JJ.) .
2 15
       Sau cier, 533 U.S. at 202 .
2 16
   Fed. R. Civ. P. 56(a) (" The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.").
2 17
       Bennett, 120 F. App ' x at 918 (quoting United States v. Lanier, 520 U.S . 259 , 271 (1997)).
2 18
       Hope v. Pelzer, 536 U.S. 730, 741 (2002) .
219
    Bennett, 120 F. App ' x at 918 . See also Terebesi v. Torreso, 764 F.3d 217 , 240 (2d Cir. 2014) (explaining that
qualified immunity could not be granted on summary judgment where "the credibility of [the officer's] recollection
of these events was subject to genuine dispute").


                                                              29
              In this case, however, it is not necessary to rely on the obviousness of the constitutional

violation. Published Third Circuit precedent put the officers on notice well before September

2016 that using deadly force in these circumstances was unreasonable. In Couden v. Duffy, the

Third Circuit considered an excessive force claim very similar to this one. 220 Members of the

Delaware Joint Violent Crime Fugitive Task Force were pursuing a fugitive wanted on serious

charges.22 1 Officers found Adam Couden in his garage near the house they were surveilling. 222

" [F]our officers jumped on Adam, pointed guns at his head, handcuffed him, and sprayed him

with mace." 223 "Although the officers may have believed that Adam was an intruder at the time,"

the Court of Appeals held, the level of force the officers used was "unnecessary and

constitutionally excessive" because "[t]here was no evidence that Adam was resisting arrest or

attempting to flee" and because the officers outnumbered him four-to-one. 224 Here, similarly,

viewing the facts in the light most favorable to Plaintiffs, although the officers were pursuing

someone suspected of serious crimes, Sowell was not resisting arrest or attempting to flee, and

he was outnumbered nine-to-one. Under those circumstances, any reasonable officer would have

understood from Couden that shooting Sowell was constitutionally excessive.

              Of course, a case exactly on point is rare, and there are slight factual differences between

Couden and this case. The Court of Appeals noted in Couden that " [t]he police had no reason to

believe that Adam was armed," although the fugitive suspect they were pursuing was wanted for

"weapons-related charges."225 Here, by contrast, some reports had circulated on police radio that


220
       446 F.3d 483 (3d Cir. 2006).
22 1
       Id. at 489.
222    Id.
223
       Id. at 497 .
224    Id.
225
       Id. at 489.

                                                       30
one of Sowell' s victims had a possible gunshot wound, so the officers had some reason to be

wary that Sowell could be armed. 226 As noted, however, the Supreme Court's "caselaw does not

require a case directly on point for a right to be clearly established." 227 Rather, the question is

whether "existing precedent [has] placed the statutory or constitutional question beyond

debate. " 228 That is exactly what Couden did. 229

                                    b. Continued Use of Deadly Force

             Similarly, even if the initial use of force was reasonable, the unreasonableness of the

officers' continued use of deadly force was clearly established under published Third Circuit

precedent. More than five years before these events, the Third Circuit had held that it was

already clearly established that"[ e]ven where an officer is initially justified in using force, he

may not continue to use such force after it has become evident that the threat justifying the force

has vanished." 230 In Lamont v. New Jersey, troopers pursued a car theft suspect in "the dark,

thicket-filled woods bordering the interstate." 231 When the troopers spotted the suspect, they

ordered him to show his hands, which were concealed in his waistband. 232 It was undisputed that

the suspect "suddenly pulled his right hand out of his waistband" in a movement "similar to that




226
       Statement of Stipulated Material Facts [Doc. No . 23-1] ~ 7.
227
       Kise/a, 138 S. Ct. at 1152 (quoting White, 580 U.S . at 551 ).
228
       id. (quoting White, 580 U.S. at 551 ).
229
   Additionally, even if the officers reasonably believed that Sowell was armed, another Third Circuit case clearly
established that it is not reasonable to shoot an armed suspect who is not fleeing, resisting arrest, or threatening
anyone but himself. Bennett, 120 F. App'x at 917- 18.
230
   Lamont, 637 F.3d at 184; see also Harris , 927 F.3d at 272 (4th Cir. 2019) ("[F]orce justified at the beginning of
an encounter is not justified even seconds later if the justification for the initial force has been eliminated." (quoting
Waterman v. Batton, 393 F.3d 471,481 (4th Cir. 2005))); Fancher v. Barrientos, 723 F.3d 1191, 1199- 1200 (10th
Cir. 2013); Russo v. City of Cincinnati, 953 F.2d 1036, 1045 (6th Cir. 1992).
23 1
       637 F.3d at 183.
232    id.


                                                               31
of drawing a gun. " 233 The two troopers opened fire on the suspect, who turned out to be

unarmed, firing 39 rounds. 234 Eighteen of those hit the suspect, eleven of them from behind. 235

              While the Third Circuit held that the officers' initial use of force was reasonable in light

of the undisputed hand movement, the court explained that "the evidence would permit the

conclusion that the troopers continued firing at [the suspect] after a reasonable officer would

have realized that he did not pose a serious threat and stopped shooting."236 It was clearly

established that the law permitted officers to use deadly force only so long as a suspect posed an

immediate threat; once the threat was neutralized, or once it became clear that the officers were

mistaken in their assessment of the threat, the officers were required to stop shooting.237 Thus,

the troopers were not entitled to qualified immunity on the total amount of deadly force used,

even though they were entitled to qualified immunity on the initial use of deadly force.

              Lamont would give any reasonable officer adequate notice that the use of deadly force is

only permitted so long as an immediate threat persists. 238 Viewing the facts in the light most

favorable to them, Plaintiffs have shown that the officers violated Sowell's clearly established

right to be free of unreasonable seizures. As a result, summary judgment will be denied and

Plaintiffs' excessive-force claim will proceed to trial.




233    Id.
234
       Id. at 180.
235
       Id. at 184 .
236
   Id. at 185. In Lamont, it was undisputed that the suspect moved his hand as ifhe were drawing a gun . Id. at 184 .
Here, on summary judgment, the Court cannot assume that Sowell moved his hand threateningly because, as
explained above, the absence of a gun creates a genuine dispute as to the entirety of the brief, rapid sequence that
unfolded when the officers confronted Sowell.
23 1   Id.
238
       lndeed , Lamont held that this principle was already clearly established in 2011. Id. at 185.


                                                              32
                   B. Monell Claim

             Municipalities may be sued under§ 1983 for violations of constitutional rights. 239 Claims

of municipal liability may proceed in two ways. First, a plaintiff may allege that "an

unconstitutional policy or custom of the municipality led to his or her injuries." 240 Second, as

here, a plaintiff may allege that his or her injuries "were caused by a failure or inadequacy by the

municipality that ' reflects a deliberate or conscious choice. "' 241 Failure-or-inadequacy liability

can take several forms, including failure to train, failure to supervise, and failure to discipline. 242

             To prevail on a failure-or-inadequacy theory in this context, a plaintiff need not show an

unconstitutional policy or custom. Instead, a plaintiff must show that the municipality's failure

reflects its "deliberate indifference to the constitutional rights of persons with whom the police

come into contact." 243 A municipality is deliberately indifferent where "(1) municipal

policymakers know that employees will confront a particular situation, (2) the situation involves

a difficult choice or a history of employees mishandling, and (3) the wrong choice by an

employee will frequently cause deprivation of constitutional rights. " 244

                          1. Failure to Train and Equip

             Plaintiffs argue that the City is liable for Sowell' s death because the Police Department

did not mandate crisis-intervention training for its officers and did not equip all of its officers

with tasers. For a failure-to-train claim, as for other species of municipal liability claims, "the

identified deficiency in a city's training program must be closely related to the ultimate


239
      Monell v. N. Y C. Dep 't of Soc. Servs., 436 U.S. 658 , 690- 92 (I 978).
24
  °Forrest v. Parry, 930 F.3d 93 , 105 (3d Cir. 2019).
241
      Id. (quoting Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. 2019)).
242
      Id. at I 05--06 .
243
      City of Canton v. Harris, 489 U.S. 378,388 (1989); see Forrest, 930 F.3d at 106.
244
      Forrest, 930 F.3d at I 06.

                                                               33
injury." 245 That is, a plaintiff must show that the municipality "through its deliberate conduct was

the moving force behind the injury alleged." 246

            To survive summary judgment on their claim that the City failed to train its police

officers adequately, Plaintiffs point out that the Police Department offers but does not mandate

crisis-intervention training. According to Plaintiffs, crisis-intervention training aims to teach

officers how to de-escalate encounters with citizens experiencing mental health crises. It is

foreseeable that officers will encounter such citizens, Plaintiffs argue, so the Department's

failure to make any training in this area mandatory amounts to deliberate indifference.

Compounding the problem, the Department does not make tasers available to officers who have

not undergone the optional crisis-intervention training. The City had actual notice that this aspect

of its policy was inadequate: A 2015 DOJ report recommended that the Department "decouple

[tasers] and [crisis-intervention training] both conceptually and operationally" and make tasers

"standard-issue weapons" for all officers assigned to uniformed enforcement units. 247 The

Department did not implement those recommendations. 248 In encounters like this one, therefore,

many officers have neither the training nor the equipment to de-escalate and will foreseeably

resort to using avoidable deadly force.

            As Defendants point out, however, the causal link between the City ' s taser training and

Sowell ' s death is tenuous. Four of the nine officers who shot Sowell had undergone the training

and were equipped with tasers at the time of the shooting. Yet all nine officers used their guns


245
      Harris, 489 U.S. at 391 ; see Forrest, 930 F.3d at 109.
246
  Tarapchak v. County of Lackawanna, 739 F. App ' x 172, 178 (3d Cir.2018); see also Thomas v. Cumberland
County, 749 F.3d 2 17, 222 (3d Cir. 2014).
247
      DOJ Report [Doc. No . 25-12] at 4.
248
   Cuddahy Dep. [Doc. No . 25-1 OJ , June 26, 2019, at 29, 58--60 . In his deposition , Officer Cuddahy insisted that the
recommendation s had been implemented, but admitted that tasers are still issued only to crisis-intervention-trained
officers and that crisis-intervention training is still optional. id. at 58- 60.


                                                                34
here- none used a taser. The City's decision to make crisis-intervention training optional and to

issue tasers only to some officers therefore could not have been the "moving force" behind

Sowell ' s injury, because the officers who underwent the training and were equipped with tasers

responded the same way as those who had not and were not. 249 Even assuming a jury could find

that the City was deliberately indifferent, therefore, there is no genuine dispute as to whether the

City ' s deliberate indifference caused the deprivation of Sowell' s constitutional rights. Thus, the

City is entitled to summary judgment on this claim.

                         2. Failure to Supervise and Discipline

            Plaintiffs also argue that the City is constitutionally liable because its Police Department

ran "an ineffective disciplinary system whose paramount purpose is to protect the police

officers," not to uncover the facts of officer-involved incidents like this one. A municipality's

failure to supervise and discipline its police officers can be the basis for§ 1983 liability, as

explained above. 250 In this context, a plaintiff establishes a municipality's deliberate indifference

by showing that (1) the municipality knew its officers would require supervision or discipline;

(2) there was a history of officer supervision or discipline being mishandled; and (3) in the

absence of supervision or discipline, constitutional violations were likely to result. 251

            Aside from some conclusory statements that there is no record evidence of the City ' s

deliberate indifference, the City develops only one argument for granting summary judgment on

this claim. It argues that " [t]he timing of the Defendant Officers' interviews and the manner in

which they were conducted after the shooting could not have been the moving force of the



249
    Plaintiffs have not argued that the training itself was inadequate. Instead , they have argued only that the City was
deliberately indifferent in making it optional and in refusing to make tasers standard issue.
25
     °Forrest, 930 F.3d at 105- 06, 108.
251
      Id. at 108.

                                                           35
shooting itself." 252 But courts have frequently concluded that inadequate investigatory and

disciplinary practices can be the basis for § 1983 liability even though those processes

necessarily follo w after the underlying constitutional violations. 253 In such cases, the theory is

not that inadequate investigation and discipline retroactively caused the alleged misconduct.

Instead, the theory is that by failing to investigate misconduct and discipline offending officers,

the municipality over time created an environment in which officers did not expect to be held

accountable for their actions and behaved accordingly.

             Plaintiffs have offered evidence that would allow a reasonable jury to conclude that such

an environment existed here . As far back as 2004, a report by the Department's Integrity and

Accountability Office had identified significant problems with the Department' s investigatory

process following officer-involved shootings. That report advised that the City "should require

more stringent and meaningful supervisory review and oversight of all officer and witness

interviews to insure their thoroughness, quality, and impartiality." 254 In particular, the IAO report

noted that the City did not require officers to submit to audio- or video-recorded interviews and

recommended that it start doing so. 255 Recorded interviews "are regarded as more reliable,

useful, and compelling," the report noted, especially since "[i]nvestigative outcomes frequently

hinge on the ' credibility' of witnesses." 256 Taking manual dictation while conducting interviews

also diverts interviewers' attention from a witness's "demeanor and other visual non-verbal cues,



252
      Defs.' Reply Mem . Supp. Surnm . J. [Doc. No. 31] at 31 .
253
   See, e.g. , Forrest, 930 F.3d at I 08-09 ; Estate of Roman, 914 F.3d at 800- 01 (holding that Monell liability cou ld
be based on "a failure to supervise and manage officers" and "a failure to discipline officers" leading to a "complete
lack of accountability" and " a culture in which officers ' knew there would be no professional consequences for their
action[s] "'); Estevez v. City of Philadelphia, No . 06-3168, 2007 WL 707358, at *7- 8 (E.D. Pa. Mar. 2, 2007).
254
      IAO Report [Doc. No. 25-8] at 48 .
255
      Id. at 45-46, 48 .
256
      Id. at 45.

                                                            36
which are important factors in guiding and directing the interviewer," and written notes often fail

to capture those nuances, which can be "as revealing and important as the verbal responses. " 25 7

For those reasons, the vast majority of law-enforcement agencies had updated their practices as

of the 2004 report, making the Department "one of the last major law enforcement agencies in

the nation that does not audio-tape or video-tape the interviews of witnesses and officers." 258 Yet

more than ten years later, the DOJ report confirmed that this exact flaw persisted, noting that the

Department's practice was still to take notes in lieu ofrecording interviews with officers. 25 9 The

officers who shot Sowell were interviewed according to the Department' s longstanding and

flawed method. 260

             Even more troubling, both the 2004 IAO report and the 2015 DOJ report also explained

that the Department' s policy was not to interview an involved officer at all until the District

Attorney's Office declined to file charges. 26 1 "As a result," the DOJ report noted, "most officers

involved in shootings are not interviewed until three or more months after the incident

occurred." 262 The problems inherent in such a policy are obvious- a witness ' s account of an

event is freshest and most candid immediately afterwards . Waiting months to interview key

participants and witnesses allows memories to fade and, worse, accounts to be planned or

tweaked. The DOJ report recommended that officers involved in shootings be interviewed as




251   Id.
258
      IAO Report [Doc. No. 25-8] at 46.
259
      DOJ Report [Doc. No. 25-12] at 6.
260
      Young Dep . [Doc. No . 25-9] , Mar. 27, 2019*, at 30 .
261
      IAO Report [Doc. No. 25-8] at 4 1 n.22; DOJ Report [Doc. No . 25-12] at 6.
262
      DOJ Report [Doc. No. 25-12] at 6 (emphasis added).

                                                               37
soon as practical, and always within 72 hours of the incident. That change was not implemented,

either. 263

            Plaintiffs argue these practices were not only problematic as a general matter, but also

facilitated a possible "cover-up" in this case. 264 They point to the officers' conflicting testimony

about whether they discussed the shooting immediately after it occurred. Most of the officers

said there were no conversations at all at that time,265 and one said they talked only to confirm

that no one was hurt but did not discuss the incident further than that. 266 Sergeant Allen,

however, testified that she did discuss the shooting with the officers that night. 267 Indeed, she

testified that she had to: The investigative policy required that she and Sergeant Rafferty learn

what happened and then convey the details of the shooting to Internal Affairs, as the officers

themselves could not be interviewed for months.268 One officer appeared to confirm this,

testifying that a supervisor asked them what happened and "took notes" before transporting them

to Internal Affairs.269 Plaintiffs argue that this contradiction raises questions about whether the

officers used this opportunity to get their stories straight and, in turn, about the veracity of the

officers' account overall.

            In light of this long history of inadequate investigations, a jury could find that the dearth

of serious supervision and discipline created the conditions for constitutional violations. First, the


263
      Young Dep . [Doc. No. 25-9] , Mar. 27, 2019*, at 13- 14.
264
      Pl. ' s Mem . Opp . Summ. J. [Doc. No . 25-1] at 49.
265
  Rafferty Dep. [Doc. No. 25-26], Mar. 27 , 2019* , at 26-28 ; Green Dep. [Doc. No. 25-8] , Feb. 28, 2019, at 23- 24;
Thompson Dep. [Doc. No. 25-24] , Feb . 28 , 2019, at 18; Walton Dep. [Doc. No . 25-7], Feb. 28, 2019, at 15- 16;
Hustler Dep . [Doc. No . 25-23] , Jan . 31 , 2019, at 25, 30; Britton Dep. [Doc. No. 25-22], Jan . 31 , 2019, at 27-28 ;
Kane Dep. [Doc. No . 25-6] , Jan. 16, 2019, at 33 .
266
      Moebius Dep. [Doc. No . 25-21 ], Jan . 31 , 2019, at 31 - 34.
267
      Allen Dep. [Doc. No . 25-27] , Mar. 27 , 2019* , at 42--44 .
26s   Id.
269
      Olesik Dep. [Doc. No. 25-5], Jan . 16, 2019 , at 42--43.

                                                                 38
City knew "to a moral certainty"-based on the many previous officer-involved shootings it

documented, and also because it would be obvious to any law-enforcement agency-that its

officers would require supervision and discipline after use-of-force incidents. 270 Second, the City

was repeatedly admonished, by its own police oversight agency and by the Department of

Justice, that its investigative practices were unacceptable. Third, those problematic practices

were likely to result in constitutional violations. In the absence of basic accountability measures

like conducting interviews promptly and audio- or video-recording them, there was a substantial

risk that the main goal of internal investigations would not be impartial factfinding and

appropriate discipline, but would instead be "damage control or cover-up." 271

             A jury could find that this lack of accountability demonstrated the City's deliberate

indifference to Sowell's constitutional rights. A jury could also find that these practices created

"a culture in which officers ' knew there would be no professional consequences for their

action[ s] "' 272 and thus "contributed to the specific constitutional violations" asserted here by

creating both an opportunity and a safe environment for officers inclined to protect themselves

by collectively falsifying their narrative of their own actions. 273 Summary judgment will

therefore be denied on Count Nine, Plaintiffs' Monell claim, as to their claim of failure to

supervise and discipline.

                     C. State-Law Tort Claims

             Plaintiffs bring claims against the officers for assault and battery under state law. The

officers argue these claims are barred by the Pennsylvania Political Subdivision Tort Claims



270
       Estate of Roman, 914 F.3d at 800; see Forrest, 930 F.3d at 108.
27 1
       !AO Report [Doc. No . 25-8] at 48 n.27.
272
       Estate of Roman, 914 F.3d at 801.
273
       Id. at 800.

                                                            39
Act. 274 "Agency employees are generally immune from liability under the PSTCA for acts

committed within the scope of their employment." 275 Under§ 8550 of the Act, however, that

immunity does not extend to act that "constitute[] a crime, actual fraud, actual malice or willful

misconduct. " 276 To prove "willful misconduct," a plaintiff must show that "the actor desired to

bring about the result that followed, or at least it was substantially certain to follow, i.e., specific

intent."277 In other words, "'willful misconduct' in this context has the same meaning as the term

'intentional tort.' ,ms

            It is not enough, therefore, for Plaintiffs to show that the officers intended to shoot

Sowell. Instead, they would need to show that the officers "specifically intended to use excessive

force. " 279 This is an exceptionally high bar, and Plaintiffs have not met it. Although a jury could

find that the officers' actions were unreasonable-that is, they in fact used excessive force-

Plaintiffs have not pointed to any evidence based on which a jury could find that their actions

were willful- that is, they intentionally used excessive force. 280 Accordingly, summary

judgment will be granted for the officers on Count Five, Plaintiffs' state-law assault claim, and

Count Seven, Plaintiffs' state-law battery claim.

            The same analysis applies to Plaintiffs' claim for intentional infliction of emotional

distress. That state-law intentional tort claim is barred by the Pennsylvania Political Subdivision


274
      42 Pa. Cons. Stat.§§ 8541 - 50.
275
      Tucker v. Sch. Dist. of Philadelphia, No . 19-889, 2019 WL 3802066, at *5 (E.D. Pa. Aug. 13, 2019).
276
  42 Pa. Cons. Stat. § 8550; see Bright v. Westmoreland County, 443 F.3d 276, 287 (3d Cir. 2006). Only willful
misconduct is potentially relevant here.
277
   Bright, 443 F.3d at 287 (quoting Robbins v. Cumberland Cty. Children & Youth Servs., 802 A.2d 1239, 1252- 53
(Pa. 2002)).
278
      Id. (quoting Brown v. Muhlenberg Township , 269 F.3d 205,214 (3d Cir.2001)).
279
    Berry v. City of Philadelphia, 188 F. Supp. 3d 464, 477 (E.D. Pa. 2016); see also Lucas v. City of Philadelphia,
No . 1778 C.D.2011 , 2012 WL 8691954, at *3 (Pa. Commw. Ct. June 6, 2012).
280
      Renk v. City of Pittsburgh, 641 A.2d 289, 294 (Pa. 1994).

                                                           40
Tort Claims Act, as well. 281 Summary judgment will therefore be granted for the officers on

Count Eight.

             Plaintiffs also purport to assert claims for federal-law assault and battery. These claims,

however, are duplicative of the § 1983 claim for excessive force, which Plaintiffs have

successfully asserted as discussed above, because there is no federal constitutional or statutory

protection against assault or battery other than the Fourth Amendment. Thus, summary judgment

will be granted for the officers on Count Four, Plaintiffs' federal-law assault claim, and Count

Six, Plaintiffs' federal-law battery claim.

                 D. Wrongful Death Act and Survival Act Claims

             Finally, the officers argue that Plaintiffs' claims under the Pennsylvania Wrongful Death

Act and the Pennsylvania Survivor Act should be "dismissed" because neither statute "creates a

substantive cause of action." 282 It is true that both the Wrongful Death Act and the Survival Act

are strictly derivative-that is, they merely "provide a vehicle through which plaintiffs can

recover for unlawful conduct that results in death. " 283 To recover through either statute,

therefore, a plaintiff must show that the decedent had a viable underlying cause of action at the

time of his or her death. 284 A viable § 1983 claim can serve as the underlying cause of action

supporting a Wrongful Death or Survival action. 285 As explained above, Plaintiffs have a viable


28 1
   See Nace v. Pennridge Sch. Dist. , 744 F. App'x 58, 67 (3d Cir. 2018) (applying the Act's immunity bar to a claim
for intentional infliction of emotional distress).
282
       Defs.' Mem. Supp. Summ. J. [Doc. No. 23] at 2.
283
  Sullivan v. Warminster Township, 765 F. Supp. 2d 687, 707 (E.D. Pa. 2011); see Sunderlandv. R.A. Barlow
Hom ebuilders, 791 A.2d 384, 390-91 (Pa. Super. Ct. 2002) ("A wrongful death action is derivative of the injury
which would have supported the decedent's own cause of action and is dependent upon the decedent' s cause of
action being viable at the time of death .").
284
       Johnson v. City of Philadelphia, 105 F. Supp . 3d 474,483 (E .D. Pa. 2015).
285
   See, e.g., Woloszyn v. County of Lawrence, 396F.3d314, 316, 318-19 (3d Cir. 2005); McDonald-With erspoon v.
City of Philadelphia, No. 17-I914, 2018 WL 4030702, at * 14 (E.D. Pa. Aug. 23, 2018) ("Because we have
concluded that Count Three of the Amended Complaint states § 1983 claims against the City and against the
Warden in his individual capacity, as well as a Rehabilitation Act claim against the City, and because these claims

                                                            41
excessive-force claim under § 1983. That claim supports Plaintiffs' Wrongful Death and

Survival actions, which will not be dismissed.

    IV.       CONCLUSION


          Nothing in this Opinion should be taken as suggesting that tbe Court has deemed some

evidence more reliable or some witnesses more credible than others; those determinations will be

for a jury to make. Because critical facts are genuinely disputed, however, and because the Court

is required at this stage to view the facts in the light most favorable to Plaintiffs, summary

j udgment cannot be granted as to Plaintiffs' excessive-force claim or their Monell claim for

failure to supervise or discipline. Summary judgment will be granted as to Plaintiffs' state-law

tort claims for assault, battery, and intentional infliction of emotional distress, as well as

Plaintiffs' federal-law assault and battery claims. An appropriate Order follows.




                                                                       ENT'D MAR 2 O 202



assert causes of action for wrongful acts that caused Jones ' s death, we conclude that the Amended Complaint states
faciall y plausible claims under the Wrongful Death and Survival Acts related to Jones ' s death against the City and
the Warden.").


                                                         42
